ORDER
PER CURIAM.
Movant appeals the denial of his Rule 29.15 motion following an evidentiary hearing. We affirm.
Movant was convicted of capital murder on October 20, 1980. His conviction was affirmed. State v. Emerson, 623 S.W.2d 252 (Mo.App.E.D.1981).
Movant filed his motion on June 1, 1988. An attorney was appointed to represent him and an amended motion was filed. Following an evidentiary hearing, the motion judge filed extensive findings of fact and conclusions of law, and denied the motion.
The findings of fact and conclusions of law are fully supported by the record and are not clearly erroneous. No precedential value would be served by an opinion.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).